         Case 1:16-cv-00201-ABJ Document 46 Filed 11/29/18 Page 1 of 4


 R. Michael Shickich
 Law Offices of R. Michael Shickich, LLC
 111 W. 2nd Street, Ste. 500
 Casper WY 82601
 Phone: 307-266-5297
 Fax: 307-266-1261
 E-mail: rms@injuryfirm.net

 Robert D. Sherlock (admitted pro hac vice)
 rsherlock@egclegal.com
 EISENBERG, GILCHRIST & CUTT
 215 South State Street, Suite 900
 Salt Lake City, Utah 84111
 Telephone 801-366-9100
 Fax 801-350-0065
 Attorney for Qui Tam Plaintiffs/Relators

                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,                         §
ex rel. MARK GASKILL                              §        Civil Action No.
                   Plaintiffs,                    §
vs.                                               §          16-cv-201J
                                                  §
DR. GIBSON CONDIE, PH.D.; BIG HORN                §    NOTICE OF VOLUNTARY
BASIN MENTAL HEALTH GROUP ;                       §   DISMISSAL OF DEFENDANTS
NORTHWEST COMMUNITY ACTION PROGRAM                §   DR. GIBSON CONDIE, PH.D.
OF WYOMING INC. ; ACUMEN FISCAL                   §      AND BIG HORN BASIN
SERVICES;                                         §    MENTAL HEALTH GROUP
                                                  §         PURSUANT TO
                   DEFENDANTS.
                                                  §     F.R.C.P. 41(a)(1)(A)(i)
                        Defendants.               §
                                                  §
                                                  §




                                              1
         Case 1:16-cv-00201-ABJ Document 46 Filed 11/29/18 Page 2 of 4




Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the Plaintiff –

Relator Mark Gaskill and his counsel hereby give notice that the First, Second, Third

and Fifth Claims for Relief in the operative Amended Complaint in the above-

captioned action (¶¶ 67-84; ¶¶ 91-91) are hereby voluntarily dismissed, with prejudice,

against the defendants Dr. Gibson Condie, Ph.D., and Big Horn Basin Mental Health

Group. This voluntary dismissal is not a retraction of the factual allegations in the

Amended Complaint, nor does it operate to affect the causes of action alleged against

other defendants, whether or not those causes of action arose out of the same conduct

(in whole or in part) as alleged against the dismissed Defendants.


No answer or motion for summary judgment has been filed in this case as described in

F.R.C.P. 41(a)(1) by the dismissed Defendants.


                                         Respectfully submitted,


                                           By:__/s/ Robert D. Sherlock_____________

                                           Robert D. Sherlock (Utah Bar No. 02942)
                                           (admitted pro hac vice )
                                           EISENBERG, GILCHRIST & CUTT
                                           215 South State Street, Suite 900
                                           Salt Lake City, Utah 84111
                                           Telephone: (801) 366-9100

                                           rsherlock@egclegal.com




                                             2
          Case 1:16-cv-00201-ABJ Document 46 Filed 11/29/18 Page 3 of 4


                               CERTIFICATE OF SERVICE

I hereby certify that I am an attorney at Eisenberg, Gilchrist & Cutt. My business address is

215 S. State Street, Suite 900, Salt Lake City, Utah 84111. I am over the age of eighteen years

and not a party to the above-titled action. I certify that on November 29, 2018, a true and

correct copy of the following document was served on the following recipients via CM/ECF,

the Court’s electronic transmission system:

   Plaintiff-Relator’s Notice Of Voluntary Dismissal Of Defendants Dr. Gibson Condie,
        Ph.D. And Big Horn Basin Mental Health Group (F.R.C.P. 41(A)(1)(A)(I))

Timothy M. Stubson, (Bar #6-3144)
Mistee Elliott (Bar #6-3540)
Crowley Fleck PLLP
111 West 2nd Street, Suite 220
Casper, WY 82601
(307) 232-6901
tstubson@crowleyfleck.com
melliott@crowleyfleck.com
Attorneys for Defendant NOWCAP

David B Robbins
PERKINS COIE LLP
1201 Third Avenue
Suite 4900
Seattle, WA 98101
206/359-6745
Fax: 206/359-7745
Email: drobbins@perkinscoie.com
Attorney for Defendant Acumen

Richard A Hosley
Chandra K Westergaard
PERKINS COIE LLP
1900 Sixteenth Street
Suite 1400
Denver, CO 80202
303/291-2355
Fax: 303/291-2400
Email: CWestergaard@perkinscoie.com
Email: RHosley@perkinscoie.com
Attorneys for Defendant Acumen



                                               3
          Case 1:16-cv-00201-ABJ Document 46 Filed 11/29/18 Page 4 of 4



Christine Annette Gilbert Stickley
HALL & EVANS LLC
866 North 4th Street
Suite 3
Laramie, WY 82070
307/460-3928
Fax: 307/628-3368
Email: stickleyc@hallevans.com
Attorney for Defendant Acumen

Lance E Shurtleff
HALL AND EVANS LLC
1001 Seventeenth Street
Suite 300
Denver, CO 80202
303/628-3300
Fax: 303/628-3368
shurtleffl@hallevans.com
Attorney for Defendant Acumen

R. Michael Shickich
Law Offices Of R. Michael Shickich, LLC
1204 East 2nd Street
Casper, WY 82601
rms@injuryfirm.net
Attorney for Plaintiff

And by U.S. Mail to:

Mark A. Klaasen
United States Attorney
c/o Christopher L. Martin, Assistant U.S. Attorney
P.O. Box 668
Cheyenne, WY 82003-0668

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Dated: November 29, , 2018

/s/ Robert D. Sherlock
Robert D. Sherlock




                                               4
